Citation Nr: 1442010	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-03 001	)	DATE
	)
	)


THE ISSUE


Whether an October 5, 1984, Board of Veterans' Appeals (Board) decision which denied entitlement to a rating in excess of 20 percent for residuals of a gunshot wound with pleural cavity injury should be revised or reversed on the grounds of clear and unmistakable error (CUE).  

REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The moving party is a Veteran who served on active duty from September 1964 to June 1967. 

This matter comes before the Board by a motion dated in January 2012. The Veteran and his attorney were notified of the 30-day period to submit additional information as to this matter on March 2, 2012, and on March 8, 2012, responded that they had no additional evidence to submit.  In an August 28, 2012 decision, the Board determined that there was no CUE in an October 5, 1984 Board decision which had denied entitlement to a rating in excess of 20 percent for residuals of a gunshot wound with pleural cavity injury, as that decision was reasonably supported by the evidence then of record and was consistent with all extant VA law and regulations.  

The Veteran appealed the Board's August 28, 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's August 28, 2012 decision and remanded the matter to the Board.

The Board notes that the evidence of record prior to the October 1984 decision included a notice of disagreement from an August 31, 1982, rating decision which reduced a 60 percent for residuals of a gunshot wound with pleural cavity injury. Additional evidence of record at that time may also be construed as raising a claim for entitlement to secondary service connection for a scar disability. These matters are addressed in a separate Board decision.  The Board notes that the Veteran and his representative indicate that the Board should review the issues of entitlement to an evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to February 22, 2006; entitlement to an evaluation in excess of 70 percent for PTSD from February 22, 2006; and entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 10, 2006.  These matters were remanded by the Board to the Agency of Original Jurisdiction (AOJ) in August 2012.  However, those matters are still under development at the AOJ and have not been returned to the Board for appellate action.  Therefore, upon return to the Board if all issues are not granted in full, any remaining issue(s) will be the subject of a separate Board decision.


FINDING OF FACT

The October 5, 1984, Board decision denying entitlement to a rating in excess of 20 percent for residuals of a gunshot wound with pleural cavity injury, was reasonably supported by the evidence then of record and was consistent with all extant VA law and regulations.


CONCLUSION OF LAW

The Board's October 5, 1984, decision which denied entitlement to a rating in excess of 20 percent for residuals of a gunshot wound with pleural cavity injury, does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.1400, 20.1403 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the issue of CUE in the August 28, 2012 Board decision on appeal.


Preliminary Matters

The Veteran has alleged CUE in an October 5, 1984 Board decision, wherein the Board denied entitlement to a rating in excess of 20 percent for residuals of a gunshot wound with pleural cavity injury.  A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding, including decisions of the degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally attacking a prior final Board decision by alleging CUE in an RO rating decision that was subsumed in that decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  See 38 C.F.R. § 20.1400 (2012).

All final Board decisions are subject to revision [for CUE] except: (1) Decisions on issues which have been appealed to and decided by court of competent jurisdiction; and (2) Decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411.

Before addressing the merits of the Veteran's CUE claim, the Board must determine whether the motion alleging CUE meets specific pleading requirements.  See 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), a motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with the requirements set forth in this paragraph shall be denied.  Id.

The Veteran claims that the October 5, 1984 Board decision was based on CUE of the Board in failing to adjudicate the matter of whether the Veteran was entitled to restoration of the 60 percent rating for residuals of a gunshot wound with pleural cavity injury, which had been reduced from 60 percent to 20 percent.  Instead, the Board only adjudicated the issue of whether an increased rating was warranted, which was denied.  It is contended that had the Board correctly applied the extant statutory or regulatory provisions, the outcome would have been manifestly different and the moving party would have been granted restoration of the 60 percent rating.

As the Veteran has specified the statute and regulation that he argues were not applied, the Board finds the motion compliant with regulatory requirements and will address the merits of his contentions.


CUE

The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in RO rating decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 C.F.R. § 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed.  See Russell v. Principi, 3 Vet. App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d).

3.  Disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation 38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992.  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

Thus, CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 'error''  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As noted, a failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  And, as noted, the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied in the rating decision at issue. Such a determination must be based on the record and the law that existed at the time of that rating decision..  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

Service treatment records show the Veteran was an air evacuated from the Republic of Vietnam and treated for malaria from October to December 1965.  The final diagnosis was malaria, Plamodium Falciparum, suspected, treated, and improved.  Subsequent records show that in May 1966 the Veteran sustained a through and through gunshot wound to the right chest with exit in the right flank.  He underwent thoracotomy at that time.  An August 1966 report noted X-ray examination demonstrated an elevated right diaphragm.  An examiner noted the Veteran complained of continued pain at the exit site near the twelfth rib, posteriorly, and that the thoracotomy scar was well healed but tender.  A September 1966 report noted he complained of shortness of breath after any extensive exercise or even if he talked for prolonged periods.  There was dullness with slight decreased in breath sounds to the right middle to lower lobe.  General surgery clinic examination in November 1966 revealed normal respiratory excursions and clear lung fields, bilaterally, and well-healed incisions.  A February 1967 report noted complaints of right dorsal paravertebral tenderness and discomfort on exercise.  Examination revealed the chest was unchanged except for the presence of bilateral rhonchi and wheezes.  The diagnosis was bronchitis. 

An April 1967 report for evaluation prior to release from active service noted the Veteran complained of chronic problems with respiration, shortness of breath on exertion, and pain in the back in the area of the exit wound.  It was also noted he had slight dyspnea on exertion with climbing one flight of stairs and more with greater flights.  He had awoken at night with shortness of breath on six occasions.  Examination revealed wheezing in the right posterior upper lung field with decreased expansion on the right and decreased breath sounds.  The diagnosis was restricted respiratory defect secondary to thoracotomy.  Records show exercise tolerance and pulmonary function tests revealed the spirometry and compartments were consistent with a moderate restrictive defect and that there was mild resting desaturation. 

On VA examination in August 1967, the Veteran complained of shortness of breath on moderate exertion, described as walking 100 yards at a normal pace or climbing one flight of steps.  The examiner noted chest expansion was diminished, particularly on the right, and decreased breath sounds and dullness to percussion over the lower half of the right lung.  The diagnoses included moderate restrictive lung disease, right, secondary to a gunshot wound to the right chest.  X-ray studies revealed the right diaphragmatic leaf was elevated slightly with old pleural thickening present at the right base.  A malaria smear revealed no evidence of malaria.  A pulmonary function consultation report included pulmonary function tests and found moderate decrease in total vital capacity and maximum breathing capacity.  The consultation report also noted the findings were compatible with restrictive lung disease related to fibrotic changes associated with injury to the right chest. 

A September 1967 rating decision, in pertinent part, established service connection for pleural cavity injury, residual of gunshot wound, right lung.  A 40 percent rating was assigned effective from June 17, 1967.  No future examination was indicated.

VA hospital records dated in March 1975 noted the Veteran was admitted with a two year history of spontaneous drainage from the gunshot exit wound for possible correction of a draining sinus on the right posterior chest wall.  It was noted that a sonogram revealed a sinus tract extending medially and posteriorly for a distance of approximately six inches.  The examiner stated it had been concluded that the risk of operation was greater than the possible benefit and that a trial of antibiotic therapy and irrigation was agreed upon. 

In correspondence dated in March 1975 the Veteran requested an increase in his disability rating due to drainage of his lower back wound.  He noted he had been advised against surgical correction and informed that the disorder was indefinite in nature. 

An April 18, 1975, rating decision granted an increased 60 percent rating for pleural cavity injury, residual of gunshot wound, right lung, with fistula, effective from March 17, 1975.  It was noted the rating was warranted by analogy to 38 C.F.R. § 4.97, Diagnostic Code 6812, and that a future examination was scheduled in view of the continuing therapy.  The combined service-connected disability rating was 70 percent effective from March 17, 1975.

On VA examination in March 1977 the Veteran complained of daily chest fistula draining and fatigue.  The diagnoses included persistent draining sinus of gunshot wound to the right chest with elevated right diaphragm due to pleural adhesions.  A pulmonary function consultation report noted he breathed slowly with diminished chest expansion, more on the right side, and that he had recently noticed shortness of breath.  The pulmonary function examiner noted clinical spirometry and flow volume loop studies failed to show any definite evidence of airway obstructive disease, but that the Veteran's forced vital capacity was minimally decreased.  It was noted the studies failed to show any evidence of ventilatory pulmonary dysfunction.  X-ray examination revealed, as on previous examination in March 1975, the right hemidiaphragm was elevated.  There was no evidence of active disease in the lung parenchyma.  The X-ray examiner's impression was no significant interval change since the 1975 study. 

A May 1977 rating decision confirmed and continued the assigned 60 percent rating for the right lung disability.  A future examination was scheduled for March 1980. 

On VA examination in March 1980, the Veteran complained of lower back pain, shortness of breath, and drainage from the lower back wound.  The diagnoses included gunshot wound to the right chest with pleural cavity injury and active draining fistula.  X-ray examination revealed no active disease and unchanged elevated right hemidiaphragm over the interval.  A pulmonary function consultation report noted forced vital capacity and flow parameters were normal.  The assessment was normal ventilatory function. 

A March 1980 rating decision confirmed and continued the assigned 60 percent rating for the right lung disability.  A future examination was scheduled.  VA examination in February 1982 noted the Veteran reported minimal drainage from the posterior right chest requiring only one Band-Aid per day.  The examiner noted there was no dyspnea and that the Veteran reported he smoked occasionally.  Expansion was slightly diminished and breath sounds were diminished, more on the right.  There was a two by one half inch depressed draining scar over the right posterior twelfth rib at the site of a gunshot exit wound.  The diagnoses included pleural fistula to the right posterior chest.  X-ray examination revealed the right hemidiaphragm was higher in position, and pleural adhesions in the region which were unchanged since the previous study.  The impression was no apparent acute intrathoracic disease process and no significant interval change since earlier studies.

A March 1982 rating decision found the Veteran's pleural fistula of the right chest was almost healed and that the evaluation of his pleural cavity injury with fistula was more appropriately rated under Diagnostic Code 6818 rather than Diagnostic Code 6812.  It was noted he did not have a bronchocutaneous or bronchopleural fistula involving the lung space and that current symptoms of pleural cavity injury with fistula did not warrant a disability evaluation in excess of 20 percent.  It was noted, therefore, that reduction action was being taken.  A 20 percent rating was assigned effective from July 1, 1982, for pleural cavity injury, secondary to a gunshot wound, right lung, with fistula.  

In a letter dated August 2, 1982, and received by the Board on August 8, 1982, the Veteran indicated that he had not received notice of the March 1982 decision which reduced his disability rating.  He stated he wanted to appeal the decision to reduce his rating and requested information as to his rights to appeal.

An August 1982 rating decision noted a review of the TargetAward in the file which revealed that "reason code 29 was used to effect the reduction."  It was noted that reason code 29 did not generate a letter and that there was no evidence the Veteran received notice of the March 29, 1982, rating decision (as the Veteran asserted).  The decision provided a corrective effective date of reduction for the service-connected pleural cavity injury to November 1, 1982, in accordance with the requirements of "VAR 1105(E)."  A 20 percent rating was assigned under Diagnostic Code 6818 for pleural cavity injury, secondary to a gunshot wound, right lung, with pleural fistula, effective from November 1, 1982.  The combined service-connected disability was 50 percent from November 1, 1982.  The Veteran was notified of the decision and his appellate rights by correspondence dated September 3, 1982. 

The August 2, 1982 letter also contains date stamps dated September 2, 1982 and September 3, 1982, and was accepted as a notice of disagreement, which was marked on that document.  The Veteran was then issued a statement of the case (SOC) that same month.  In that SOC, the RO noted that the disability rating had been reduced, but in the analysis section, only an increased rating was addressed.  The SOC denied entitlement to an increased disability evaluation for pleural cavity injury, secondary to a gunshot wound, right lung.  In an October 1982 VA Form 1-9, the Veteran expressed continued disagreement with the reduction of the disability evaluation for his service-connected pleural cavity injury, secondary to a gunshot wound, right lung.  He stated he still experienced pain in the right chest area while exerting himself and often without exertion.  He stated he had shortness of breath during the minimal activity and while talking.  He noted his diaphragm was elevated, his rate of speech was affected, and that the drainage from his lower back continued unabated.  He asserted his condition had not improved to warrant such a "cutback."  He indicated that he was appealing the March 1982 rating decision.  

An informal hearing presentation was received from the Veteran's accredited service representative in July 1983.  It noted appellate review of the reduction in evaluation was warranted and that the Veteran contended he met the requirements for the previously established 60 percent evaluation.  The representative also noted that, while it might have been more appropriate to evaluate the Veteran's disability under Diagnostic Code 6818 rather than Diagnostic Code 6812, one of the primary indications of severity under Diagnostic Code 6818 was the rate of dyspnea on exertion on exercise tolerance testing.  A remand was requested for proper testing prior to appellate review. 

In June 1983, the Board noted the case was on appeal from a rating action reducing the assigned disability evaluation for pleural cavity injury secondary to a gunshot wound of the right lung with pleural fistula from 60 percent to 20 percent.  The case was remanded to provide the Veteran a special respiratory examination to include all indicated tests including pulmonary function testing and exercise tolerance testing.  A determination was also to be made as to whether or not the fistula was still draining and, if so, to identify the source of the fistula. 

VA pulmonary examination in August 1983 is shown to have included review of the records, X-ray studies, and pulmonary function testing and an interview and examination of the Veteran.  It was noted the Veteran reported he could climb three flights of stairs, but that he got short of breath when jogging one block and got occasional shortness of breath when just sitting.  The examiner noted that at one point during the interview the Veteran stated he felt short of breath and that it appeared he was agitated and hyperventilating.  The drainage from his fistula was approximately one half cubic centimeter (1/2 cc) or less per day and saturated a Band-Aid after two days.  Physical examination revealed a thoracotomy scar on the right and an orifice with healthy skin surrounding it at about the twelfth interspace mid-scapular line.  The right hemidiaphragm moved minimally and the left moved normally.  The lungs were clear, bilaterally, and X-ray examination revealed an elevated right hemidiaphragm and pleural blunting unchanged from 1973.  Sonograms performed in 1973 and 1975 revealed the tract was five and one half inches long and bifurcated, reaching almost to the diaphragm, but not communicating with the pleural space. It was noted pulmonary function studies revealed a minimal reduction of vital capacity (74 percent of predicted) and that the rest of the studies were normal. Exercise tolerance testing revealed pre-exercise blood gasses with "normal pH, normal pCO2, normal oxygen saturation" and post-exercise blood gasses with "normal pH, normal pCO2, normal oxygen saturation."  The pulmonary function laboratory examiner's assessment was normal arterial blood gasses and no significant desaturation following exercise.   The pulmonary examiner found that based upon the clinical and laboratory findings the Veteran's shortness of breath most likely stemmed from lack of conditioning and anxiety.  It was noted his draining sinus was a nuisance and was somewhat disfiguring.  The diagnosis was pleural cavity injury, secondary to a gunshot wound, right lung, with pleural fistula and slight drainage. 

Applicable VA Laws and Regulations on October 5, 1984

The relevant VA laws and regulations that were in effect at the time of the Board October 1984 decision include the following:

Effect of change of diagnosis.  The repercussion upon a current rating of service connection when change is made of a previously assigned diagnosis or etiology must be kept in mind.  The aim should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted.  The relevant principle enunciated in § 4.128 entitled  "Change of Diagnosis" should have careful attention in this connection.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or in use of descriptive terms.  This will not, of course, preclude the correction of erroneous ratings, nor will it preclude assignment of a rating in conformity with § 4.7.  38 C.F.R. § 4.13 (1984).

Diagnostic Code 6810: Pleurisy.  Serofibrinous: Chronic pleurisy. fibrous, following lobar pneumonia and other acute diseases of the lungs or pleural cavity, without empyema, is considered a nondisabling condition, except with diaphragmatic pleurisy, pain in chest, obliteration of costophrenic angles, tenting of diaphragm; 10 percent.  38 C.F.R. § 4.97.  Diagnostic Code 6810 (1984).

Diagnostic Code 6811: Pleurisy.  Purulent (empyema): Following Intrapleural or extrapleural pneumolysis, 100 percent; for very severe, when in addition to the findings and symptoms outlined under "severe" there is persistent underweight, with marked weakness and fatigability on slight exertion, 80 percent; for severe with extensive pleural or pleuropericardial adhesions, marked restriction of respiratory excursion and chest deformity, intractable to treatment, 60 percent; for moderately severe; with residual marked dyspnea or cardiac embarrassment on moderate exertion, 30 percent; for moderate; with some embarrassment of respiratory function, 10 percent.  38 C.F.R. § 4.97. Diagnostic Code 6811 (1984).

Diagnostic Code 6812: Fistula.  Bronchocutaneous. or bronchopleural:  Following amebasis, subdiaphragmatic abscess, pulmonary abscess, or empyema, rate as chronic pleurisy following empyema; while persistent, the minimum rating will be 60 percent.  38 C.F.R. § 4.97. Diagnostic Code 6812 (1984).

Diagnostic Code 6818: Pleural cavity, injuries, residuals of, including gunshot wounds; for severe: tachycardia, dyspnea or cyanosis on slight exertion, adhesions of diaphragm or pericardium with marked restriction of excursion, or poor response to exercise, 60 percent; for moderately severe; with pain in chest and dyspnea on moderate exertion (exercise tolerance test).  Adhesions of diaphragm, with excursions restricted, moderate myocardial deficiency. and one or more of the following: thickened pleura, restricted expansion of lower chest, compensating contralateral emphysema, deformity of chest, scoliosis, hemoptysis at intervals, 40 percent; for moderate; bullet or missile retained in lung, with pain or discomfort on exertion; or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion. 20 percent.  Note (1): Disabling injuries of shoulder girdle muscles (Groups I to IV) will be separately rated for combination; NOTE (2): Disability persists in penetrating chest wounds, with or without retained missile, in proportion to interference with respiration and circulation, which may become apparent after slight exertion or only under extra stress.  Records of examination, both before and after exertion, controlled with fluoroscopic and proper blood pressure determination, are essential for proper evaluation of disability.  Exercise tolerance tests should have regard both to dyspnea on exertion and to continued acceleration of pulse rate beyond physiological limits.  When residuals are totally incapacitating, 100 percent.  38 C.F.R. § 4.97. Diagnostic Code 6818 (1984).

Analysis

Initially, the Board notes that in his January 2012 motion the Veteran's attorney noted that it was not asserted that the correct facts were not before the Board, but rather that the reduction was made without observing applicable law.  

The Board finds, as noted above, that a notice of disagreement was received concerning the restoration issue.  The Veteran clearly disagreed with the reduction in his disability rating from 60 to 20 percent.  The RO, however, construed the Veteran's statement as a notice of disagreement as to the eventual 20 percent rating.  In viewing the March 1982 rating decision, the one appealed by the Veteran, as opposed to the later August 1982 rating decision which addressed a later effective date for the lower rating, the RO reduced the disability rating from 60 to 20 percent based on the recent medical evidence, as indicated above.  The Veteran was able to appeal the rating reduction, as well as the eventual rating.  That is, he could seek restoration of the 60 percent rating and/or a rating in excess of 20 percent.  With regard to the latter, the RO was required to consider a rating up to 100 percent, while the former, required only reinstating the 60 percent rating.  Thus, and in addressing just these two potential issues, the Veteran was able to appeal these issues separately.  The RO only addressed the increased rating issue in the SOC.  Likewise, the Board only addressed this issue on appeal (the increased rating issue), in the March 1984 Board decision.  The restoration issue was left pending, with a notice of disagreement having been filed, but no SOC sent.  Although the JMR suggests that the RO and/or Board addressed the reduction by acknowledging it by way of its existence in SOC and Board decision, respectively, a review of each shows that the reduction matter was mentioned by way of history, but not as the issue on appeal.  Rather, only the increased rating issue was adjudicated on appeal.

In the JMR, it was argued that the when a veteran filed more than one claim with the RO at the same time and the RO decision acts favorably or unfavorably on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  Deshotel v. Nicholson, 457 F. 3d, 1258, 1261 (Fed. Cir. 2006).  Thus, it was asserted that the October 1984 Board decision can be read to have implicitly upheld the reduction of the Veteran's disability rating by both acknowledging the rating reduction and denying a rating in excess of 20 percent for the same disability.  Therefore, they argued that the October 1984 Board decision was arguably a final decision to not only the issue of an increased rating, but also the rating reduction and as such, properly subject to a motion for CUE.  In contrast, if there was no finality to the Board's decision on the restoration issue, the matter of a reduction is not subject to CUE for not considering the reduction matter with the proper action being for the RO to issue an SOC on that issue, since a notice of disagreement remained pending.  

In Deshotel, the Appellant filed an application to reopen his denied claim for, in pertinent part, residuals of a head injury.  The RO then granted service connection for status post head trauma with post traumatic headaches.  The decision did not specifically address any secondary claim for psychiatric disability although it noted that the recent VA examination showed no psychiatric symptomatology at that time.  Several years later, the Veteran sought to reopen his claim to include claims for memory loss and depression due to head/brain disease.  In addressing the claim in August 1999, the RO explicitly treated it as including a psychiatric claim based on new and material evidence.  The RO denied the secondary service connection for psychiatric disability claim.  The Appellant initiated an appeal, but in the interim, the secondary service connection claim was granted, effective from the date to reopen the claim.  The Appellant then appealed the effective date issue and in his arguments, the RO construed a claim for CUE in the initial RO decision which did not specifically address the psychiatric disability except to mention the VA examination which failed to show psychiatric symptomatology.  The RO found no CUE in that decision.  The Appellant appealed to the Board which found no CUE, which he then appealed to the Court.  The Court concluded, for various reasons, that it lacked jurisdiction over the arguments.  The appeal continued to the Federal Circuit Court.  

In pertinent part, the Appellant argued that the initial decision was not final as to the psychiatric issue because that claim was never specifically addressed in the RO's decision and remained pending.  The Federal Circuit Court indicated that when a veteran filed more than one claim with the RO at the same time and the RO decision acts favorably or unfavorably on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  The Federal Circuit Court noted that in order to appeal, a veteran must file a notice of disagreement within one year from the RO's initial determination, but in the Deshotel case, no notice of disagreement was filed.  The Federal Circuit Court indicated that if the Appellant believed that the RO improperly failed to address his claim for a psychiatric disability at the time of the initial decision, his remedy was to file a timely direct appeal or to file a claim seeking to reopen that initial decision.  However, no direct appeal was filed.  

Clearly the current case is distinguishable from Deshotel.  The RO denied the restoration issue in March 1982 and then the Veteran made a direct appeal, unlike the fact pattern in Deshotel.  He availed himself of one of the proper remedies identified by the Federal Circuit Court.  That is, he had a pending appeal because he filed a notice of disagreement.  There was no pending appeal in Deshotel because there was no notice of disagreement.  

Thus, in this case, there cannot be CUE in the October 5, 1984 Board decision because there was no finality attached to the reduction/restoration issue.  The Veteran had initiated an appeal with a notice of disagreement.  The proper remedy is for him to be sent an SOC on this matter.  In August 2012, the Board remanded that exact matter to the RO for the Veteran to be issued an SOC.  Development on that matter is still being undertaken at the RO.  In light of the decision herein, it will not be disturbed and the RO will review this issue in an SOC, as previously directed.  

As the restoration issue was not addressed by the Board in its October 1984 decision, it is not a matter within the Board's present jurisdiction for review upon CUE motion.  The Board also finds that a review of the record reveals no indication of error as to the correct facts before the Board as to its decision on October 5, 1984, nor as to the Board's actual findings that the criteria for a rating in excess of 20 percent were not met under 38 C.F.R. § 4.97, Diagnostic Code 6818 (1984); that is, that an increased rating was denied. 

With regard to the increased rating matter which was addressed by the Board in March 1984, the case was remanded in June 1983 to provide the Veteran a special respiratory examination to include all indicated tests including pulmonary function testing and exercise tolerance testing.  A determination was also to be made as to whether or not the fistula was still draining and, if so, to identify the source of the fistula.  The August 1983 VA pulmonary examination is shown to have included review of the records, X-ray studies, and pulmonary function testing and an interview and examination of the Veteran.  The records show a thorough physical examination was conducted, that sonograms performed in 1973 and 1975 were interpreted as not communicating with the pleural space, that pulmonary function studies revealed a minimal reduction of vital capacity with notation that other studies were normal, and that exercise tolerance testing revealed normal arterial blood gasses and no significant desaturation following exercise.  There was no indication that the Veteran's disability actually involved a fistula communicating to the pleural space. 

Based upon all the evidence of record, the Board finds the October 5, 1984, Board decision denying entitlement to a rating in excess of 20 percent for residuals of a gunshot wound with pleural cavity injury was reasonably supported by the evidence then of record and was consistent with all extant VA law and regulations.  The Board finds the specific error alleged by the Veteran is not a matter for CUE review.  Although it has been argued that the Board's failure to address the reduction/restoration issue was CUE, since the Veteran had a pending notice of disagreement, he is due an SOC, and that matter never became final such that CUE can be considered.  Accordingly, the present motion must be denied.


ORDER

The motion for revision of the October 5, 1984, Board decision on the grounds of clear and unmistakable error is denied.



                       ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



